Title: The Continentalist No. III, [9 August 1781]
From: Hamilton, Alexander
To: 


[Fishkill, New York, August 9, 1781]
The situation of these states is very unlike that of the United Provinces. Remote as we are from Europe, in a little time, we should fancy ourselves out of the reach of attempts from abroad, and in full liberty, at our leisure and convenience, to try our strength at home. This might not happen at once; but if the FOEDERAL GOVERNMENT SHOULD LOSE ITS AUTHORITY, it would CERTAINLY FOLLOW. Political societies, in close neighbourhood, must either be strongly united under one government, or there will infallibly exist emulations and quarrels. This is in human nature; and we have no reason to think ourselves wiser, or better, than other men. Some of the larger states, a small number of years hence, will be in themselves populous, rich and powerful, in all those circumstances calculated to inspire ambition and nourish ideas of separation and independence. Though it will ever be their true interest to preserve the union, their vanity and self importance, will be very likely to overpower that motive, and make them seek to place themselves at the head of particular confederacies independent of the general one. A schism once introduced, competitions of boundary and rivalships of commerce will easily afford pretexts for war. European powers may have inducements for fomenting these divisions and playing us off against each other. But without such a disposition in them, if separations once take place, we shall, of course, embrace different interests and connections. The particular confederacies, leaguing themselves with rival nations, will naturally be involved in their disputes; into which they will be the more readily tempted by the hope of making acquisitions upon each other, and upon the colonies of the powers with whom they are respectively at enmity.
WE ALREADY SEE SYMPTOMS OF THE EVILS TO BE APPREHENDED. In the midst of a war for our existence as a nation; in the midst of dangers too serious to be trifled with, some of the states have evaded, or refused, compliance with the demands of Congress in points of the greatest moment to the common safety. If they act such a part at this perilous juncture, what are we to expect in a time of peace and security? Is it not to be feared, that the resolutions of Congress would soon become like the decisions of the Greek amphyctions, or like the edicts of a German diet?
But as these evils are at a little distance, we may perhaps be insensible and short sighted enough to disregard them. There are others that threaten our immediate safety. Our whole system is in disorder; our currency depreciated, till in many places it will hardly obtain a circulation at all, public credit at its lowest ebb, our army deficient in numbers, and unprovided with every thing, the government, in its present condition, unable to command the means to pay, clothe, or feed their troops, the enemy making an alarming progress in the southern states, lately in complete possession of two of them, though now in part rescued by the genius and exertions of a General without an army, a force under Cornwallis still formidable to Virginia.
We ought to blush to acknowledge, that this is a true picture of our situation, when we reflect, that the enemy’s whole force in the United States, including their American levies and the late reinforcement, is little more than fourteen thousand effective men; that our population, by recent examination, has been found to be greater, than at the commencement of the war; that the quantity of our specie has also increased, that the country abounds with all the necessaries of life, and has a sufficiency of foreign commodities, with a considerable and progressive commerce; that we have beyond comparison a better stock of warlike materials, than when we began the contest, and an ally as willing as able to supply our further wants: And that we have, on the spot, five thousand auxiliary troops, paid and subsisted by that ally, to assist in our defence.
Nothing but a GENERAL DISAFFECTION of the PEOPLE, or MISMANAGEMENT in their RULERS, can account for the figure we make, and for the distresses and perplexities we experience, contending against so small a force.
Our enemies themselves must now be persuaded, that the first is not the cause; and WE KNOW it is not. The most decided attachment of the people could alone have made them endure, without a convulsion, the successive shocks in our currency, added to the unavoidable inconveniences of war. There is perhaps not another nation in the world, that would have shown equal patience and perseverance in similar circumstances. The enemy have now tried the temper of almost every part of America; and they can hardly produce in their ranks a thousand men, who without their arts and seductions have voluntarily joined their standard. The miseries of a rigorous captivity, may perhaps have added half as many more to the number of the American levies, at this time in their armies. This small accession of force is the more extraordinary, as they have at some periods, been apparently in the full tide of success, while every thing wore an aspect tending to infuse despondency into the people of this country. This has been remarkably the case in the southern states. They for a time had almost undisturbed possession of two of them; and Cornwallis, after overruning a great part of a third; after two victorious battles, only brought with him into Virginia, about two hundred tories. In the state where he thought himself so well established, that he presumptuously ventured to assure the minister, there was not a rebel left, a small body of Continental troops, have been so effectually seconded by the militia of that vanquished country, as to have been able to capture a number of his troops more than equal to their own, and to repossess the principal part of the state.
As in the explanation of our embarrassments nothing can be alledged to the disaffection of the people, we must have recourse to the other cause of IMPOLICY and MISMANAGEMENT in their RULERS.
Where the blame of this may lie is not so much the question as what are the proper remedies; yet it may not be amiss to remark, that too large a share has fallen upon Congress. That body is no doubt chargeable with mistakes; but perhaps its greatest has been too much readiness to make concessions of the powers implied in its original trust. This is partly to be attributed to an excessive complaisance to the spirit, which has evidently actuated a majority of the states, a desire of monopolizing all power in themselves. Congress have been responsible for the administration of affairs, without the means of fulfilling that responsibility.
It would be too severe a reflection upon us to suppose, that a disposition to make the most of the friendship of others, and to exempt ourselves from a full share of the burthens of the war has had any part in the backwardness, which has appeared in many of the states, to confer powers and adopt measures adequate to the exigency. Such a sentiment would neither be wise, just, generous, nor honorable; nor do I believe the accusation would be well founded, yet our conduct makes us liable to a suspicion of this sort. It is certain, however, that too sanguine expectations from Europe have unintentionally relaxed our efforts, by diverting a sense of danger, and begetting an opinion, that the inequality of the contest would make every campaign the last.
We did not consider how difficult it must be to exhaust the resources of a nation circumstanced like that of Great Britain; whose government has always been distinguished for energy, and its people for enthusiasm. Nor did we, in estimating the superiority of our friends make sufficient allowance for that want of concert, which will ever characterise the operations of allies, or for the immense advantage to the enemy, of having their forces, though inferior, under a single direction. Finding the rest of Europe either friendly, or pacific, we never calculated the contingencies, which might alter that disposition; nor reflected that the death
   
   The death of the Empress Queen has actually produced a change: Her politics, if not friendly to our connections, were at least pacific: and while she lived no hostile interference of the House of Austria was to be expected. The Emperor, her son, by her death, left more at liberty to pursue his inclinations, averse to the aggrandisement of France, of course afraid of the abasement of England, has given several indications of an unfriendly disposition. It should be a weighty consideration with us, that among the potentates which we look upon as amicable, three of the principal ones are at a very advanced stage of life. The King of Spain, the King of Prussia, and the Empress of Russia. We know not what may be the politics of successors.

 of a single prince, the change or caprice of a single minister, was capable of giving a new face to the whole system.
We are at this time more sanguine than ever. The war with the Dutch, we believe, will give such an addition of force to our side, as will make the superiority irresistible. No person can dispute this, if things remain in their present state; but the extreme disparity of the contest is the very reason, why this cannot be the case. The neutral powers will either effect a particular, or a general accommodation, or they will take their sides. There are three suppositions to be made: one, that there will be a compromise between the united provinces and England; for which we are certain the mediation of Austria and Russia have been offered; another, a pacification between all the belligerent powers, for which we have reason to believe the same mediation has been offered; the third, a rejection of the terms of mediation and a more general war.
Either of these suppositions is a motive for exertion. The first will place things in the same, probably in a worse situation, than before the declaration of the war against Holland. The composing of present differences may be accompanied with a revival of ancient connections; and at least would be productive of greater caution and restraint in a future intercourse with us.
The second, it is much to be dreaded, would hazard a dismemberment
   
   Perhaps not expressly and directly, but virtually, under the plausible form of a new arrangement of limits.

 of a part of these states; and we are bound in honor, in duty and in interest, to employ every effort to dispossess the enemy of what they hold. A natural basis of the negociation, with respect to this continent, will be, that each party shall retain what it possesses at the conclusion of the treaty, qualified perhaps by a cession of particular points for an equivalent elsewhere. It is too delicate to dwell on the motives to this apprehension; but if such a compromise sometimes terminates the disputes of nations originally independent, it will be less extraordinary where one party was originally under the dominion of the other.
If we are determined, as we ought to be with the concurrence of our allies, not to accept such a condition, then we ought to prepare for the third event, a more general and more obstinate war.
Should this take place, a variety of new interests will be involved, and the affairs of America MAY CEASE TO BE OF PRIMARY IMPORTANCE. In proportion as the objects and operations of the war become complicated and extensive, the final success must become uncertain; and in proportion as the interests of others in our concerns may be weakened, or supplanted by more immediate interests of their own, ought our attention to ourselves, and exertions in our own behalf to be awakened and augmented.
We ought therefore, not only to strain every nerve for complying with the requisitions, to render the present campaign as decisive as possible; but we ought without delay, to ENLARGE THE POWERS OF CONGRESS. Every plan of which, this is not the foundation, will be illusory. The separate exertions of the states will never suffice. Nothing but a well-proportioned exertion of the resources of the whole, under the direction of a Common Council, with power sufficient to give efficacy to their resolutions, can preserve us from being a CONQUERED PEOPLE now, or can make us a HAPPY PEOPLE hereafter.
